Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 14, 30, 34, 47, 74, 77, 78, 83 and 86-95 are pending in the present application.

Election/Restrictions
Applicant’s election with traverse of Group I,
Group I, claims 1, 2, 12, 14, 18, 24, 29, 30, 34, 47, 52, 54, 61, 62, 65, 66, 74 and 77, drawn to products of Formula I, Formula II and Formula III,

    PNG
    media_image1.png
    146
    576
    media_image1.png
    Greyscale
,
and the species of Compound JC049, found on page 61 of the specification (reproduced below),

    PNG
    media_image2.png
    212
    337
    media_image2.png
    Greyscale
,
in the reply filed on February 28, 2022 was acknowledged in the previous Office Action.  The requirement was deemed proper and therefore made FINAL in the previous Office Action.


Note:	The elected species of Compound JC049 is not embraced by the claims filed June 5, 2022 due to the definition of the R4 variable in the claims.


The compounds of elected Group I have been examined according to MPEP 803.02.  The claims within elected Group I have been searched and examined to the extent that they are readable on the elected species of Compound JC049.  Since no prior art was found on the elected species, the search and examination was expanded within elected Group I until prior art was found, in which case, the examination stopped and prior art has been applied against the claims.  Note, M.P.E.P. § 803.02.  

The subject matter of the expanded search thus far, inclusive of the elected species of Compound JC049, is as follows:
a compound of Formula I, 

    PNG
    media_image3.png
    141
    156
    media_image3.png
    Greyscale
,
wherein X is C=O;
R1 is aryl, which can be substituted 
(see definition of “aryl” on page 31 of specification);
R2 is aryl, which can be substituted
	(see definition of “aryl” on page 31 of specification);
R4 is hydrogen, alkyl, alkenyl, C(O)aryl, 
C(O)alkyl, C(O)Oalkyl or arylalkyl, 
in which the “alkyl” and “aryl” can be 
substituted (see definition of “alkyl” and “aryl” on pages 30 
and 31 of specification);
and all other variables are as defined.

Subject matter embraced by the above identified search are claims 1, 2, 12, 14, 29, 30, 34, 74 and 77.


	As a result of the current amendments to the claims per the Amendment filed June 15, 2022, the above search and examination has been expanded as follows:
a compound of Formula I, 

    PNG
    media_image3.png
    141
    156
    media_image3.png
    Greyscale
,
wherein
R1 is aryl or heteroaryl, each which can be 
substituted 
(see definition of “aryl” and “heteroaryl” on pages 31 and 32 of 
specification);
R2 is aryl or heteroaryl, each which can be 
substituted
(see definition of “aryl” and “heteroaryl” on pages 31 and 32 of 
specification);
R4 is hydrogen, alkyl, alkenyl, C(O)aryl, 
C(O)alkyl, C(O)Oalkyl or arylalkyl, 
in which the “alkyl” and “aryl” can be 
substituted (see definition of “alkyl” and “aryl” on pages 30 
and 31 of specification);
and all other variables are as defined.


Subject matter not embraced by the above identified search and examination and Claims 47, 78, 83 and 91-95 are withdrawn from further consideration pursuant to 
37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 28, 2022.
	Rejections and objections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections and objections will not be addressed.

Claim Objections
Claim 89 is objected to because of the following informalities:  newly added claim 89 lists “alkenyl” twice as a possible R4 substituent.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 30, 77 and 86-90 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by:
a)	Dimmock et al. {US Patent 7,582,655} - who disclose and claim, for instance, Compound 3a (column 4, lines 53-56; claim 16 in column 20),

    PNG
    media_image4.png
    186
    427
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    327
    466
    media_image5.png
    Greyscale

{a compound of Formula I, 
    PNG
    media_image3.png
    141
    156
    media_image3.png
    Greyscale
, 
wherein X=C=O; 
R1=phenyl; 
R2=phenyl; and 
R4=C(O)aryl, which is substituted};  or


	b)	Awasthi et al. {US Patent 9,359,196} - who disclose Compound 16 (Figure 4, Scheme 3, Sheet 3 of 24),

    PNG
    media_image6.png
    205
    259
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    69
    142
    media_image7.png
    Greyscale

{a compound of Formula I, 
    PNG
    media_image3.png
    141
    156
    media_image3.png
    Greyscale
, 
wherein X=C=O; 
R1=phenyl, which is substituted; 
R2=phenyl, which is substituted; and 
R4=C(O)aryl, which is substituted}.

Each of the above cited prior art disclose at least one compound that is embraced by the present claimed invention.  Dimmock et al. (column 8, lines 14-42) and Awasthi et al. (column 8, lines 25-39) disclose pharmaceutical compositions comprising their compounds together with pharmaceutically acceptable carriers or excipients.  Therefore, each of the above cited prior art anticipate the present claimed invention. 


Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.


Allowable Subject Matter
Claims 14, 34 and 74 are objected to as being dependent upon a rejected base claim and containing withdrawn subject matter, but would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims and directed solely toward the above identified searched and examined subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

This application contains subject matter not embraced by the above identified search and examination and Claims 47, 78, 83 and 91-95 drawn to an invention nonelected with traverse in the reply filed on 
February 28, 2022. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP §821.01.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



August 15, 2022
Book XXVI, page 281